DETAILED ACTION
This is on the merits of Application No. 16569824, filed on 09/13/2019. Claims 1, 3-14, and 21-25 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-14, and 21-25 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claims 1, 21, and 23. Particularly in claim 1, a cover disk, fixed to the rotor carrier and extending radially inward to the rotational axis to form a portion of the outer shell. Particularly in claim 21, a housing with a first flow channel, an engine shaft comprising a second flow channel, a second apply chamber connected to the first flow channel by the second flow channel. Particularly in claim 22, a balance plate disposed axially between a centering disk and second piston, the balance plate and the second piston each sealed to the rotor carrier and the engine shaft. Grobpietsch (US 2021/0126498) is the closest art of record. The cover disk of Grobpietsch does not extend to the rotational axis, nor would it be possible without removing the portion of the shaft in the way. Grobpietsch does not show a flow channel in the housing and engine shaft to reach an apply chamber of one of the clutches. Grobpietsch does not have the claimed balance plate or centering disk. It would not have been obvious to modify Brobpietsch without explicit teachings of these limitations without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659